Citation Nr: 0523766	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1978 to September 
1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran failed to report for RO hearings scheduled 
for December 2002 and August 2003.  This case was previously 
before the Board and was remanded in September 2004.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Tinnitus was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The February 2002 letter 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in February 2002 and the initial rating 
decision was issued to the veteran in March 2002.  Thus, the 
VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
The Board finds that there has been substantial compliance 
with the duty to assist provisions set forth in the 
applicable law and regulation.  As the veteran has been 
afforded a VA examination, the Board believes that there is 
sufficient medical evidence of record to decide the claim and 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Initially the Board notes that service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
must first determine if the veteran currently suffers from 
hearing loss as defined by VA regulations.  To this end, 
there is a January 2005 authorized audiological evaluation 
which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
25
LEFT
10
10
15
10
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The average pure tone threshold for the right ear was 14 and 
the average pure tone threshold for the left ear was 15.  As 
the medical evidence of record does not show that the veteran 
currently suffers from a bilateral hearing loss disability as 
defined by VA regulations, service connection for bilateral 
hearing loss is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Tinnitus

The Board acknowledges the veteran's contentions that his 
current tinnitus is related to his active duty service.  
However, opinions regarding medical causation and diagnosis 
require medical skills and must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To this end, 
the medical evidence of record shows that the veteran 
underwent a VA medical examination in January 2005.  The 
examination report shows that the veteran said he was a 
mortar man during active duty and that he used ear protection 
sometimes.  He complained of tinnitus on rare occasions.  The 
examiner reviewed the veteran's c-file and conducted an 
otologic examination.  The examiner concluded that the 
otologic examination was unremarkable in that the audiogram 
revealed completely normal audiometric thresholds at every 
frequency tested and that the speech reception scores and 
discrimination scores were perfect.  The examiner noted that 
the occasional tinnitus as described by the veteran should 
not be considered pathologic or disabling and that, in any 
event, review of the veteran's service medical records was 
negative for tinnitus.  The examiner's opinion was that the 
current tinnitus was not related to military service.  This 
is the only medical opinion of record which addresses the 
etiology of the veteran's current tinnitus.  As such, 
entitlement to service connection for tinnitus is not 
warranted.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


